           Case 7:20-mj-07281-UA Document 33 Filed 09/02/20 Page 1 of 1

                                                                                      ii~^ y




UNITED STATES DISTRICT COURT
                                                                                        '.n-f'^ A
                                                                                           ' ^'~,c ~-




SOUTHERN DISTRICT OF NEW YORK
                            "X
                                                                                                        2-/^-Q
UNITED STATES OF AMERICA
                                                            20 Mag, 7281

       -against-                                            ORDER

Anthony Riccardi

              Defendant




       Paul E. Davison, United States Magistrate Judge:


       It is hereby ORDERED that the defendant's bail be modified to include Home Detention,
enforced by Radio Frequency Location Monitoring, in lieu ofGPS Location Monitoring.




  Dated: White Plains J\Tew York
          September ^ 2020



                                                   SO ORDERED:
                                                                 ^^^sws\




                                                          E. Davison
                                           United States Magistrate Judge
